NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


KENYON COVINGTON,                            )
                                             )
             Appellant,                      )
                                             )
v.                                           )         Case No. 2D14-1720
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed July 10, 2015.

Appeal from the Circuit Court for
Polk County; Michael E. Raiden, Judge.

Howard L. Dimmig, II, Public Defender,
and Richard P. Albertine, Jr., Assistant
Public Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, for Appellee.



PER CURIAM.

             We affirm Kenyon Covington's convictions and sentences for fleeing or

attempting to elude a law enforcement officer and resisting an officer without violence.

Despite the court granting Covington's motion to correct a scrivener's error, Covington's

amended written judgment erroneously reflects that he was convicted of aggravated

fleeing or eluding. Accordingly, we remand for entry of a corrected written judgment.
See Moore v. State, 100 So. 3d 81, 81 (Fla. 2d DCA 2011). Covington need not be

present when the correction is made.

             Convictions and sentences affirmed; remanded for correction of the

written judgment.



KELLY, CRENSHAW, and BLACK, JJ., Concur.




                                        -2-